AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet |

 

UNITED STATES DISTRICT COURT

Western District of Arkansas

Stephen C. Parker Jr.

Defendant's Attorney

 

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v.
5:18CR50053-001 and
ADRIAN CHAVEZ OVIEDO ) Case Number: 5:19CR50015-001
A/K/A ) ; "7
MICHAEL MENDOZA USM Number: 15132-010
)
)

THE DEFENDANT:

pleaded guilty to count(s) Two (2) and Four (4) of the Indictment in Docket Number 5:18CR50053-001 and Count One (1) of the
Indictment in Docket Number 5:19CR50015-001 on May 6, 2019.

[_] pleaded nolo contendere to count(s)
which was accepted by the court.

 

[] was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 ULS.C. $$ 841(a)(1) Aiding and Abetting in the Possession with Intent to Distribute 06/07/2018 2
and (b)(1)(A)(viii), and More Than 500 Grams of a Mixture or Substance Containing a

18 U.S.C. § 2 Detectible Amount of Methamphetamine

(Docket Number 5:18CR50053-001)

18 U.S.C. $§ 922(2)(1) Felon in Possession of a Firearm 06/07/2018 4
and 924(a)(2) (Docket Number 5:18CR50053-001)
21 U.S.C. §§ 841(a)(1) Conspiracy to Distribute Methamphetamine 03/06/2019 l
and (b)(1)(C), and 846 (Docket Number 5:19CR50015-001)

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

(1 The defendant has been found not guilty on count(s)

 

—&] Count(s) One (1) and Three (3) of the Indictment in CL] is are dismissed on the motion of the United States.
Docket Number 5:18CR50053-001 and Count
Two (2) of the Indictment in Docket Number
5:19CR50015-001

 

 

 

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

September 13, 2019 ma

Date of Imposigon of Judgment

  

 

2 _-Signat

Lo Honorable Timothy L. Brooks, U.S. District Judge

“Slew |B, 201]

‘Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of 5
DEFENDANT: ADRIAN CHAVEZ OVIEDO A/K/A MICHAEL MENDOZA
CASE NUMBERS: — 5:18CR50053-001 AND 5:19CR50015-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: two hundred forty (240) months on Count Two and sixty (60) months on Count Four of Docket
Number 5:18CR50053-001, and thirty (30) months on Count One of the Indictment in Docket Number
5:19CR50015-001, all to run consecutively to one another for a total term of imprisonment of three
hundred thirty (330) months. The term of imprisonment in these cases should run consecutively to any

undischarged terms of imprisonment in Washington County, Arkansas, Circuit Court in Docket
Numbers CR 14-608 and CR 17-103.

{ The court makes the following recommendations to the Bureau of Prisons:
1. The defendant shall be designated to a facility within his classification where he can participate in RDAP or
another appropriate drug treatment program.
2. The defendant shall be permitted to obtain his General Equivalency Diploma.
3. The defendant shall be permitted to participate in the UNICOR program.

4. The defendant shall be permitted to participate in vocational training in the following areas: barbery, engine
repair, and/or construction trades.

(J The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:
C1 at Oh am. (O p.m. on
C1 as notified by the United States Marshal.

 

1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0 before 2 p.m. on

 

LJ $as notified by the United States Marshal.
(J as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 — Supervised Release
Judgment—Page_ 3 of
DEFENDANT: ADRIAN CHAVEZ OVIEDO A/K/A MICHAEL MENDOZA
CASE NUMBER: — 5:18CR50053-001 AND 5:19CR50015-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: five (5) years on Count Two, three (3) years on
Count Four in Docket Number 5:18CR50053-001, and three (3) years on Count One in Docket Number 5:19CR50015-
001, terms to run concurrently with one another.

It is anticipated that the defendant will be deported by Immigration and Customs Enforcement (ICE) following his term of imprisonment.
Accordingly, if the defendant leaves the United States by way of deportation or otherwise after completion of his term of imprisonment
and, after such departure, again reenters the United States illegally, he will then be in immediate violation of a condition of supervised
release. If, prior to any deportation, the defendant is released on bond by ICE or if, after deportation, the defendant returns to the United
States legally, he shall-in either event-report to the nearest U.S, Probation Office within 72 hours of such release or return. Based on these
circumstances, the mandatory drug testing provisions of 18 U.S.C. § 3583(d) are hereby waived.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

- You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

Nn —

The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4. (1 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. J You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. (© You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. (©) You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment — Page 4 of 5
DEFENDANT: ADRIAN CHAVEZ OVIEDO A/K/A MICHAEL MENDOZA
CASE NUMBERS: 5:18CR50053-001 AND 5:19CR50015-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 300.00 $ -0- $ 9,700.00 $ -0-
[] The determination of restitution is deferred . An Amended Judgment in a Criminal Case (AO 245C) will be entered

until after such determination.

(1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

L1 Restitution amount ordered pursuant to plea agreement $

C1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

J The court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest requirement is waived for fine (restitution.

C the interest requirement for OO fine (C1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 — Schedule of Payments
Judgment — Page 5 of 5

 

DEFENDANT: ADRIAN CHAVEZ OVIEDO A/K/A MICHAEL MENDOZA
CASE NUMBERS: — 5:18CR50053-001 AND 5:19CR50015-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A &) Lump sum payment of $ _ 10,000.00 due immediately, balance due

OO

(C1 not later than , or
KJ inaccordancewih 1 C OJ D, OF E,or F below; or

Payment to begin immediately (may be combined with (IC, OJD,or (JF below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(é.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. .The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

If not paid immediately, any unpaid financial penalty shall be paid by the defendant during his term of imprisonment at a rate of up to 50% of
the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court. ,

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Ood

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
